Citation Nr: 1011417	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-09 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 







INTRODUCTION

The Veteran had active service from August 1951 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

Although in July 2009 the Veteran requested a travel Board 
hearing, in September 2009 he withdrew that hearing request.

The record shows that the Veteran did not submit a timely 
disagreement with the April 2007 rating issue to the extent 
that it denied service connection for tinnitus.  Since that 
time, the Veteran has submitted several statements to the 
effect that he developed tinnitus in service which continues 
to this day.  The matter of whether new and material evidence 
has been received to reopen a claim for service connection 
for tinnitus therefore has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  The Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have bilateral hearing loss.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that is the 
result of disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the rating action from 
which this appeal originates, VA provided the Veteran with 
the notice contemplated by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) in a September 2006 correspondence; the 
correspondence also provided notice of the information and 
evidence necessary to substantiate the initial rating and the 
effective date to be assigned in the event his claim was 
successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Based on the procedural history of this case, it 
is the conclusion of the Board that VA has complied with any 
duty to notify obligations set forth in 38 U.S.C.A. § 
5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  Although the record shows that the RO 
has encountered difficulty in obtaining records from Dr. R. 
Yamane (who wrote that he has no records for the Veteran), 
the Veteran identified that physician as treating him for 
back pain, and has not suggested that Dr. Yamane would have 
any records pertaining to hearing loss.

The Veteran has not been afforded a VA examination in 
connection with his claim.  Given, however, the absence of a 
current disability, or credible evidence of recurring 
symptoms of disability, the Board finds that a VA examination 
or opinion is not warranted.  As will be discussed in further 
detail below, the Veteran does not actually contend that he 
currently has hearing loss, and in any event, the credibility 
of any implicit suggestion by him that he does is undermined 
by his statements to the contrary made to clinicians.  Under 
these circumstances, a VA examination or opinion is not 
necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

The Veteran contends that service connection is warranted for 
hearing loss because of exposure to acoustic trauma in 
service.  He initially referenced injuries sustained in some 
type of incident aboard ship in 1952 in which he experienced 
a complete loss of hearing, and indicates that he underwent 
an operation to relieve ear pressure.  At a later point, he 
appeared to argue that the surgery was precipitated by muted 
hearing occurring after his duties as a firearms instructor.  
At an even still later point he suggested that the hearing 
loss resulting in surgery was precipitated by exposure to 
engine and generator noise as a shipboard electrician.  The 
Veteran has not specifically alleged that he currently has 
hearing loss.  Instead, he contends that he currently has 
ringing in his ears/tinnitus.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service incurrence of an organic disease of the 
nervous system, such as sensorineural hearing loss, during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the Veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The service treatment records are silent for any reference to 
hearing loss.  The records do show that he was hospitalized 
from September 1952 to October 1952 for a total of 17 days 
for pharyngitis, rhinitis and a deviated nasal septum.  
During this time, he reported that in 1952, his ears 
"plugged up" and that he was unable to hear well.  Physical 
examination showed his ear canals were normal, but that his 
ear drums were retracted.  The Veteran underwent submucous 
resection of the hypertrophic turbinate.  Testing of auditory 
acuity in service at all times revealed no abnormalities.  

There is no post-service evidence of hearing loss.  In May 
2006, the Veteran filed the instant claim for hearing loss, 
but in his statements on file has not once specifically 
indicated that he currently has hearing loss.  Nor does he 
contend that he had hearing loss continually since service.  
Private and VA treatment records for the period since 1977 
are entirely silent for any complaints or finding of hearing 
loss.  To the contrary, an entry for June 2005 specifically 
records that the Veteran denied experiencing any hearing 
loss.

Even if the Board were to infer from the Veteran's request 
for compensation that he does believe he has current hearing 
loss, the Board points out that although the Veteran is 
arguably competent to report that he experienced hearing loss 
in service, and that he currently has hearing loss, see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), once 
evidence is determined to be competent, the Board must 
determine whether the evidence is also credible.  See Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007). 

In this case, the Board finds that any assertion by the 
Veteran that he currently has hearing loss lacks credibility.  
The Board finds it particularly noteworthy that in the 
clinical context, the Veteran denies hearing loss, and only 
refers to hearing loss when seeking monies from VA.  This 
undermines the credibility of any claim to have the disorder.  
Further undermining any implicit claim of current hearing 
loss is that the treatment records on file document 
complaints concerning a number of disorders, showing that the 
Veteran clearly is familiar with the process of seeking 
treatment for any ailments; the Board would expect to see at 
least one complaint of hearing loss at some point in the 
treatment records, if the Veteran truly believed he had the 
disorder.

For the above reasons, the Board finds that any statement, 
express or implied, by the Veteran regarding the current 
presence of hearing loss is not credible.  As already noted, 
the treatment records indicate that he does not have hearing 
loss. There is otherwise no evidence suggesting the presence 
of hearing loss in the Veteran.

In sum, there is no competent and credible post-service 
evidence of hearing loss.  In the absence of such evidence of 
the existence of bilateral hearing loss, the claim must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


